Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 1 of 20 PageID 6315

                                                                                       1


       1                    IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
       2                           JACKSONVILLE DIVISION

       3    AATRIX SOFTWARE, INC.,              Jacksonville, Florida

       4                Plaintiff,              Case No. 3:15-cv-164-J-20MCR

       5             -vs-                       May 20, 2020

       6    GREEN SHADES SOFTWARE, INC.,        10:58 a.m.

       7              Defendant.           Courtroom 10C
           ______________________________________________________________
       8

       9                TRANSCRIPT OF TELEPHONE STATUS CONFERENCE
                       BEFORE THE HONORABLE HARVEY E. SCHLESINGER
      10                      UNITED STATES DISTRICT JUDGE

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21   OFFICIAL COURT REPORTER:

      22          Shelli Kozachenko, RPR, CRR, CRC
                  221 N. Hogan Street, #185
      23          Jacksonville, FL 32202
                  Telephone: (904) 301-6842
      24
                                      (Proceedings   reported   by    stenography;
      25                                  transcript   produced      by   computer.)
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 2 of 20 PageID 6316

                                                                                  2


       1                            A P P E A R A N C E S

       2
           COUNSEL FOR PLAINTIFF:
       3
                  John Lunseth, Esquire
       4          Aaron Johnson, Esquire
                  Mira Vats-Fournier, Esquire
       5          Taft Stettinius & Hollister LLP
                  80 South 8th Street, Suite 2200
       6          Minneapolis, MN 55402

       7          Joanne O'Connor, Esquire
                  Jones, Foster, Johnston & Stubbs, PA
       8          505 South Flagler Drive, Suite 1100
                  West Palm Beach, FL 33402
       9

      10
           COUNSEL FOR DEFENDANT:
      11
                  Joseph Bain, Esquire
      12          Shutts & Bowen, LLP
                  525 Ockeechobee Boulevard, Suite 1100
      13          West Palm Beach, FL 33401

      14          Harold Timothy Gillis, Esquire
                  Jeffrey York, Esquire
      15          Shutts & Bowen, LLP
                  1022 Park Street, Suite 308
      16          Jacksonville, FL 32204

      17

      18
      19

      20

      21

      22

      23

      24

      25
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 3 of 20 PageID 6317

                                                                                     3


       1                             P R O C E E D I N G S

       2   May 20, 2020                                                10:58 a.m.

       3                                     -    -   -

       4                THE COURT:   Okay.       We ready to go now?

       5                MR. LUNSETH:   Yes, we are, Your Honor.

       6                COURTROOM DEPUTY:        Your Honor, I'm not sure -- did

       7   someone else join the call after Ms. O'Connor?

       8                MR. LUNSETH:   Ma'am, this is Mr. Lunseth.      I think

       9   the other two people, Ms. Johnson and Mr. Way, are no longer

      10   involved in the case.

      11                COURTROOM DEPUTY:        Okay.    Thank you.

      12                MR. LUNSETH:   I don't think we're expecting anyone

      13   else.

      14                COURTROOM DEPUTY:        Okay.    Thank you.

      15                MR. BAIN:    All defendant's counsel are here.

      16                THE COURT:   How about the plaintiff's?

      17                MR. LUNSETH:   Yes.      All plaintiff's counsel are here.

      18                THE COURT:   Okay.       So I have the motion with respect

      19   to what everybody is interested in, just some logistical

      20   problems.    I would assume that people from Minneapolis are not

      21   interested in getting on an airplane and coming to Jacksonville

      22   right now.

      23                So you tell me, have you had any discussions amongst

      24   yourselves with respect to the issue that you have raised?

      25                MR. LUNSETH:   Your Honor, this is John Lunseth.
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 4 of 20 PageID 6318

                                                                                   4


       1                I don't believe there's a pending motion about the

       2   logistics.    The status of the case is that the parties have

       3   completed expert reports.      The next step would be the taking of

       4   expert depositions, after that the filing of Daubert and

       5   summary judgment motions.      And there needs to be, of course,

       6   four to five months from then until trial.

       7                And so we have two issues, I think, that we wanted to

       8   discuss with the Court in the status conference.         One is there

       9   is a -- an indefinite trial date in the current scheduling

      10   order of January of next year, and that would fit with our

      11   current schedule.

      12                We are wondering, I think, what -- if the Court has a

      13   handle on how trials are going to progress.         We assume you have

      14   some kind of a backlog, as a result of the COVID event, of

      15   criminal cases and things of that nature.

      16                So I think we'd like to know if January is realistic

      17   at all.   I think at some point the parties are going to need a

      18   date certain because we have quite a few witnesses, including

      19   experts, who will be coming from out of town.

      20                And then the other issue is that at the last status

      21   conference that we had before the Court, I was asked how long

      22   the trial will take, and I said three to four weeks, and I

      23   think that assessment is accurate.

      24                And Your Honor raised the issue that because of your

      25   senior status, you wouldn't try the case, and you solicited our
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 5 of 20 PageID 6319

                                                                                       5


       1   views on what we thought should be done about a trial judge for

       2   this case.    And I think that both counsel would like to speak

       3   to that issue.

       4                So the two issues are, what shape is the Court in?

       5   Can we expect a trial in January even if we set one?          And

       6   second, what can we do about getting a judge on the case who's

       7   going to sit for trial?

       8                THE COURT:   Okay.   Well, the answer to your first

       9   question is only God knows.       This is the situation.

      10                The situation with respect to a date to reopen the

      11   courthouse has not been made.       There has been basically no

      12   planning with respect to how do we do that, and most of all

      13   what do we do about juries.

      14                We have not had a district meeting on the issue.          We

      15   haven't had a real division meeting on that issue except for us

      16   internally, at a meeting we had at the end of April, to raise a

      17   question with respect to -- our jury plan only allows people

      18   over the age of 70 to be excused because of age.

      19                What do we do now when we send out a jury notice and

      20   somebody over the age of 60 who's in a vulnerable group and

      21   we're still not in Phase III says, "I'm not coming out to go to

      22   your courthouse for several reasons, the main one being I have

      23   heard through the grapevine" -- and it isn't through the

      24   grapevine; it's public notice.

      25                We do not have any room in that courthouse, other
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 6 of 20 PageID 6320

                                                                                   6


       1   than the jury assembly room, where we could put a jury six feet

       2   apart from one another.      We don't have a jury deliberation room

       3   big enough to hold a jury.       And we've been waiting for a group

       4   from the Administrative Office who's supposed to study this

       5   issue to come up with some suggestions.

       6               I did notice some headlines in a Texas newspaper

       7   earlier this week that a judge in Texas was going to hold a

       8   video jury trial, then I got further into the issue.

       9               Have any of you ever tried a summary jury trial?

      10               MR. LUNSETH:    Yes.

      11               THE COURT:   Okay.     So you know how the process works.

      12               Well, it turned out this judge was holding a summary

      13   judgment trial in a patent case -- well, either it was a

      14   patent -- it was either a patent or a copyright case.

      15               Well, when you read the headlines, you said, "Oh, my

      16   gosh.   They're going to try a real trial video."        Well, it

      17   wasn't true.    They were just going to do a summary jury trial,

      18   so we didn't have any constitutional issues to worry about.

      19               I wish I could answer the question.       I just finished

      20   another call on a criminal case that has far more problems than

      21   you have, and this was the last thing we discussed.

      22               Like, somewhere around June 24th, I have 12 criminal

      23   sentencings of defendants in custody, so my law clerk is busy

      24   talking to the marshal now.

      25               Are we really serious that you're going to load 12
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 7 of 20 PageID 6321

                                                                                      7


       1   inmates in a van and lug them to Jacksonville?         Because we

       2   don't house people in our Duval County Jail.         They're either in

       3   Baker County or Nassau.      And then we're going to put them in

       4   the marshals' lockup on the same bench wearing their masks?            I

       5   haven't gotten an answer of how we're going to do that yet.

       6               So the answer to your first question is, yeah, we're

       7   in a real jam.    And, second of all, I can't tell you how we're

       8   going to come out of it.      I know we're going to come out of it.

       9               I told the other group of lawyers if they had social

      10   media in the Middle Ages, the black plague might not have

      11   killed as many people.      But, you know, there are all kind of

      12   problems.

      13               I would normally say this, but I know -- at least

      14   from what I gather, I'm sure the plaintiffs in this case want

      15   to get the case over with; the defendants probably don't.

      16               If you people can come up with an agreed-to date,

      17   I'll be happy to make that the target date.         If you want me to

      18   put it up, I'll make one.      Otherwise, I'll just stick it

      19   somewhere in January and see how, you know, things go.

      20               It's a lot easier to get a snowbird to come down

      21   here.   I'm not so sure that it would be easy on my part to ask

      22   one of our other active judges in Jacksonville to try a three-

      23   or four-week patent case, so we'll see how that goes.          But

      24   that's -- that's the best that I can answer, you know.

      25               And we're talking about something in January, so if
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 8 of 20 PageID 6322

                                                                                  8


       1   you people want more time to talk amongst yourselves and get

       2   back with me, we could do that, or we could just try to hash it

       3   out today as best we can.

       4               MR. LUNSETH:    Well, for Mr. Bain's sake here, yes, we

       5   did target it in January.      That seemed to make sense, and it

       6   was intended to give the Court enough time to get through this

       7   COVID issue.

       8               But it dawned on us after the fact, the lawyers on

       9   our side of the case, that January and probably February are

      10   the most intense period of time for both of our clients because

      11   of the volume of tax filings that go on at that point in time,

      12   and it would be the worst possible time, for their sake, to

      13   hold a trial.    In fact, probably virtually impossible.        It

      14   would be the equivalent of shutting a business down for most of

      15   a year, because that's when a lot of their work happens.

      16               So it would be February or March, and I'm thinking

      17   that Mr. Bain and I could take this part off line.          And we

      18   could agree on a date or a range of dates and just send you a

      19   document saying, "We agree it could be in this time frame,"

      20   and -- and you could set a target date.

      21               MR. BAIN:   This is Joseph Bain.

      22               I would add to that that I think that the January

      23   date was tied to us continuing on the current schedule, which

      24   includes the completion of expert discovery by July 7th, which

      25   is roughly six weeks from now.
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 9 of 20 PageID 6323

                                                                                  9


       1                And I think, while we seem to be, as a country,

       2   making progress towards opening back up, I don't think we're

       3   there yet.

       4                When we had proposed the July 7th date to you back in

       5   March, I believe, we did it with the anticipation of let's see

       6   how the COVID crisis evolves.       And then we had acknowledged at

       7   that time if things weren't quite out of the woods yet, we

       8   would perhaps extend that expert discovery further.

       9                The reason it's important is because all of the

      10   experts are dispersed around the country, including in the

      11   state of New York and the state of Washington, which I believe

      12   are also still under partial lock-down.        It also involves a

      13   number of experts that are over the age of 70.         So we've got

      14   the continuing risk in taking depositions.

      15                At this time -- and I don't know if this is the

      16   plaintiff's view; I think it might be as well, that because of

      17   the technical nature of the depositions, because of the volume

      18   of documents and videos and things that might have to be

      19   reviewed, we ultimately would ideally like to have, as much as

      20   possible, in-person depositions as opposed to trying to do

      21   everything virtually.

      22                So in view of all of that, if we -- and, again, I

      23   agree with Mr. Lunseth that we could take it off line and

      24   propose something to the Court.

      25                But I think, in view of where we are in coming out of
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 10 of 20 PageID 6324

                                                                                   10


        1   the COVID crisis today, extending the expert discovery another

        2   month or two to give us more breathing room to try to get it

        3   accomplished and then that would correspond with moving all the

        4   dates off to perhaps March for a trial might be the most

        5   realistic thing to do as we sit here today.

        6               THE COURT:   Okay.   So let me -- let me just ask you

        7   this.    You're sitting in Palm Beach -- West Palm Beach?

        8               MR. BAIN:    Yes, Your Honor.

        9               THE COURT:   And you say you're going to go to New

       10   York to take a deposition of an expert.

       11               MR. BAIN:    At some point.

       12               THE COURT:   Okay.   And under the current guidelines

       13   that are in effect in the state of Florida, you come back to

       14   Florida, and you've got to self-quarantine for 14 days.

       15               MR. BAIN:    This is why I would like to extend the

       16   period for another two months and see if that changes.

       17               THE COURT:   Yes.

       18               So let me ask you this, then.      Would the smartest

       19   thing be to let you people have some time to talk between

       20   yourselves and set another telephone status conference, or if

       21   you've agreed to everything, as was suggested by co-counsel,

       22   just submit something to the Court; if you can't agree on

       23   something, then we could just have another status conference?

       24               My philosophy -- and I know we did this back in

       25   March.   The last time I was in the office was about the 8th of
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 11 of 20 PageID 6325

                                                                                   11


        1   March.   Today is the first day that I've done any hearings,

        2   because fortunately or unfortunately, the only people really

        3   that have been down in the courthouse -- we're basically

        4   closed, and everybody's been teleworking except some of the

        5   brave courtroom deputies have been down there and some law

        6   clerks, and the magistrate judges have kept everything else

        7   going.

        8              So I'm -- I'm not inclined to say, well, we set it in

        9   January last March.     It's in stone, and I'm not letting you

       10   people off the hook.     I don't believe in telling lawyers how

       11   they should do their business as long as the lawyers aren't

       12   pulling my chain.

       13              This is -- this is, as I said before, a real crisis,

       14   and it's going to take some people with some smarts on their

       15   heads to figure out how we get out of it.        I'm not so sure that

       16   everybody that's been involved so far has made the correct

       17   decisions, but, you know, when you're dealing with a first-time

       18   happening, that's the way that it is.

       19              When you're as old as I am -- I can remember when I

       20   was about the age of seven, some couple coming to New York City

       21   after vacationing in Mexico, and all of a sudden every resident

       22   in New York had to have a smallpox vaccination.

       23              I can remember as a kid being told, "No, you can't go

       24   to the beach and you can't go to the swimming pool because

       25   you'll catch polio," until the entire nation got the polio
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 12 of 20 PageID 6326

                                                                                   12


        1   vaccine after some smart doctor was able to make it in the lab.

        2               And for those of you that are probably remembering,

        3   somewhere -- and it had to be between maybe 1973 or '4 and 1977

        4   when President Ford entered some order; we all had to get some

        5   kind of shot, and one of the side effects was Guillain-Barre

        6   syndrome.   So things like this happen, but I don't think to the

        7   extent nationwide as -- and worldwide as this current problem.

        8               So you guys tell me what you want.      As far as I'm

        9   concerned, if you people feel good enough to talk to one

       10   another and try to resolve it, I'm game.        If you can't, no harm

       11   lost.   We'll just have another conversation.

       12               Or if you want to try to hash out some dates now,

       13   I've got my calendar all for next year ready, so I can look it

       14   up and see when we have some free time.

       15               I think, according to my calendar now, January 4th

       16   was the date.    And I hate to tell you people that don't live in

       17   Florida, if you come from Minnesota, you're supposed to

       18   quarantine 14 days after you arrive in Florida.

       19               MR. LUNSETH:   Your Honor, this is John Lunseth.

       20               I don't disagree with anything that Mr. Bain says.         I

       21   think March is a better idea, and I think that that would give

       22   us a couple of months here, at least at the front end, to

       23   postpone expert depositions until we see if there's a way we

       24   can do them in person.

       25               Mr. Bain and I have had the conversation about how
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 13 of 20 PageID 6327

                                                                                    13


        1   complex those depositions would be in this particular case.            We

        2   have a lot of videographers and multiple court reporters, and

        3   we need to display video and possibly working software.          It's

        4   just a headache.    And I think we have to try to really do it in

        5   person if that's at all possible.

        6                So I think postponing it a couple of months --

        7   postponing that deadline -- all the deadlines a couple of

        8   months would be in order, and I think Mr. Bain and I can agree

        9   to that and submit a written proposed schedule to you.

       10                The only part you'll have to decide is what date in

       11   March next year can we set as a date certain to try this case.

       12                THE COURT:   The jury -- my jury trials for March

       13   would be Monday, the -- hang on just a second.         Yeah, Monday,

       14   March 1st.

       15                MR. BAIN:    Okay.

       16                MR. LUNSETH:   Okay.   Well, then the other issue,

       17   though, was that you indicated that you would not try this case

       18   because of the length of the trial, so we've got to deal with

       19   that.

       20                THE COURT:   Yeah.   No.   I'll take care of that.    You

       21   don't worry about that.      The concern that I have -- because

       22   yours isn't the only one.

       23                I've got an MDL case that I can't convince the

       24   lawyers they should try it in a week or so and that I've got to

       25   find an MDL-qualified -- actually, I don't; the MDL panel has
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 14 of 20 PageID 6328

                                                                                    14


        1   to.

        2                But if we set a date certain now, I would have plenty

        3   of time.   I think the smartest thing to do may be to wait.            If

        4   we move -- the last order -- I think the last order that I

        5   entered was, like, on April 5th.

        6                MR. BAIN:    Yes.

        7                THE COURT:   Okay.    So if you look at that order --

        8   have you done the disclosure of the rebuttal experts?

        9                MR. BAIN:    Yes.

       10                MR. LUNSETH:   All those are in, yes.     Those are in.

       11                THE COURT:   Okay.    So the next one was the expert

       12   discovery, which was July 7th.

       13                MR. BAIN:    Yes.

       14                THE COURT:   Okay.    So let's -- let's do this.    Labor

       15   Day is September 7th, so why don't we make the expert

       16   disclosures September 14th.

       17                MR. BAIN:    Okay.

       18                MR. LUNSETH:   Expert discovery, Your Honor.      All the

       19   disclosures are done, so that's just the close of expert

       20   discovery.

       21                THE COURT:   Right.    Right.

       22                MR. LUNSETH:   Yeah.

       23                THE COURT:   Okay.    So that would be 14 September.

       24                The motions to dismiss and Daubert, you can't do that

       25   until after you've had that disclosure.
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 15 of 20 PageID 6329

                                                                                   15


        1              So how long do you need after that, another month?

        2              MR. LUNSETH:    Yeah.   We had set a month in between.

        3              THE COURT:    Okay.    So October -- how about October --

        4   October 12th is Columbus Day, so how about the 19th?

        5              MR. LUNSETH:    Yes.    That works.

        6              THE COURT:    And would October -- oh.      Let's make

        7   it -- would November 9th be a good date, then, for the

        8   opposition's?

        9              MR. BAIN:    Three weeks?    Yes.

       10              THE COURT:    Okay.    And then the motions in limine,

       11   how about to January -- let's find a January date.         January

       12   4th.

       13              And let's pick a pretrial conference date.        I have a

       14   bunch of pretrials.

       15              How about Wednesday, February 17th, at 9 o'clock in

       16   the morning?

       17              MR. BAIN:    Okay.

       18              THE COURT:    That should save you the problem of

       19   having to get together.

       20              MR. LUNSETH:    Yes.

       21              I -- I think I'd rather have four weeks for the

       22   response to the summary judgment motion, which would be

       23   November 16, rather than three weeks, but I don't know why any

       24   of the other dates would need to change.

       25              THE COURT:    That's okay.    That's fine.    So November
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 16 of 20 PageID 6330

                                                                                   16


        1   16th -- hang on just a second -- would be December, January --

        2   that would be okay, as long as I have 90 days before the

        3   pretrial.

        4                MR. BAIN:    Okay.

        5                THE COURT:   So November to December, December to

        6   January, January to February.

        7                The reason I need the 90 days, I want to get the

        8   summary judgments and the dismissals done.        The pretrial order

        9   requires you have to meet, then, ten working days before the

       10   17th.   So there's no need, at least in my mind, to have you

       11   working on a count that may ultimately go out on summary

       12   judgment.    I'd rather you know about that before you get

       13   together.

       14                So do those dates sound okay?

       15                MR. LUNSETH:   Yes.

       16                THE COURT:   How about the other side?     How about the

       17   defendant?

       18                MR. BAIN:    These are fine for defendants, Your Honor.

       19                THE COURT:   Okay.    So I'll -- I'm only getting my

       20   office mails generally on Tuesday and Friday, so if you don't

       21   get the order before Monday or so, don't worry about it.          If

       22   one of my law clerks can get it to me tonight, I can get it

       23   back.

       24                Okay.   What else can we discuss?

       25                And I'll look around.    Do you have any suggestions on
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 17 of 20 PageID 6331

                                                                                    17


        1   who might want to come to Florida and try a nice patent case?

        2              MR. LUNSETH:    Well, we still have the issue about who

        3   the judge is going to be, Your Honor, and from plaintiff's

        4   perspective, we would like that judge to handle the summary

        5   judgment motions, because it's a very technical case.          And we

        6   don't want a judge to come in to try a case for a month cold,

        7   with no idea of what's going on in the case.

        8              I have looked at -- you know, we have a judge up

        9   here, Judge Magnuson, who's come down there and tried cases.

       10   But I don't think he does patent cases anymore, and I don't

       11   think he'd be interested in a four-week trial.

       12              Our -- from our perspective, the fairest thing, I

       13   think, is to simply put the case back on the wheel and pick

       14   a -- pick a new judge.

       15              MR. BAIN:    We don't agree.    The defendants -- Joseph

       16   Bain here -- do not agree that a potential new judge for trying

       17   the case is the best person to decide the summary judgment.

       18              You have an enormous amount of institutional

       19   knowledge and technical knowledge about the issues in this case

       20   and are going to be in the best position to assess the

       21   evidence, or the lack thereof, as to these issues.

       22              And any judge that's appointed to try the case, I

       23   think he can come up to speed based on what you decide remains

       24   in the case after summary judgment.       So we don't agree with

       25   that.
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 18 of 20 PageID 6332

                                                                                   18


        1              But to your question, we -- the defendants have not

        2   identified a candidate judge to substitute for the trial.

        3              The other thing is I recall, Your Honor, that if

        4   the -- depending on the length of the trial, if it's not too

        5   long, you could try it; is that correct?

        6              THE COURT:    Yes.    Yeah.

        7              MR. BAIN:    It's also possible, Your Honor, that after

        8   summary judgment, the number of issues that remain -- if you

        9   dispose of some of the patent claims, if you dispose of some of

       10   the issues, what remains may be triable within the week or two

       11   that I think you said you're willing to do.

       12              THE COURT:    Okay.   I got -- I got -- if I have to get

       13   somebody locally, I'll take care of the summary judgment

       14   motions.   If I have to look outside, I might ask if they prefer

       15   the summary judgment.

       16              And generally the way that we've been doing it is the

       17   senior judge assigned to the case takes care of it, ready for

       18   trial.   And in all likelihood, if I need to get somebody

       19   locally to do it, that's the way it will get done.         So I'll --

       20   I'll let you know, okay?

       21              Okay.   So let's do this, then.      As we start getting

       22   into your discovery -- and I think I have a fairly good idea

       23   about the lawyers' problems.      I don't know whether you're aware

       24   of your experts' problems.

       25              So as you start trying to set the expert discovery,
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 19 of 20 PageID 6333

                                                                                    19


        1   if you're running into logistical problems with the proposed

        2   experts, let us know so we can see how we can keep this case on

        3   track --

        4              MR. BAIN:    Okay.

        5              THE COURT:    -- and get it done.

        6              Anything else?

        7              MR. BAIN:    Nothing further from the defendants, Your

        8   Honor.

        9              MR. LUNSETH:    No, Your Honor.

       10              THE COURT:    Okay.       Well, good luck to everybody and

       11   stay healthy.

       12              MR. BAIN:    You too, Judge.       Thank you.

       13              THE COURT:    Thank you.

       14        (The proceedings were concluded at 11:27 a.m.)

       15                                    -    -   -

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:15-cv-00164-HES-MCR Document 180 Filed 06/05/20 Page 20 of 20 PageID 6334

                                                                                   20


        1                 CERTIFICATE OF OFFICIAL COURT REPORTER

        2

        3

        4   UNITED STATES DISTRICT COURT )

        5   MIDDLE DISTRICT OF FLORIDA       )

        6

        7              I hereby certify that the foregoing transcript is a

        8   true and correct computer-aided transcription of my stenotype

        9   notes taken at the time and place indicated therein.

       10

       11              DATED this 5th day of June, 2020.

       12

       13                                    s/Shelli Kozachenko_____________
                                             Shelli Kozachenko, RPR, CRR, CRC
       14                                    Official Court Reporter

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
